UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: January 31 Date of reporting period:July 31, 2013 Item 1. Report to Stockholders. McKINLEY DIVERSIFIED INCOME FUND Institutional Shares (Ticker: MCDNX) Investor Shares (Ticker: MCDRX) SEMI-ANNUAL REPORT July 31, 2013 Table of Contents Shareholder Letter 2 Sector Allocation 5 Expense Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 16 Additional Information 23 Privacy Notice 26 September 30, 2013 Re:Performance for the Semi-Annual Period Ending July 31, 2013 Dear Shareholder, McKinley Capital Management, LLC (“McKinley Capital”) is pleased to release the first shareholder report for the McKinley Diversified Income Fund (the “Fund”).McKinley Capital was founded in 1990 and is an Alaska based investment management company with approximately $7.9 billion under management as of July 31, 2013.McKinley Capital is ranked as the 245th largest money manager in the world by Pension and Investments in its May 27, 2013 issue (as ranked by total worldwide institutional assets under management, in millions, as of December 31, 2012). The goal of the Fund is to produce high current income and capital appreciation, with lower market risk as measured by downside capture and standard deviation when compared to the S&P 500® Index.The Fund is a diversified and benchmark-agnostic portfolio that uses a bottom-up investment process. The macro backdrop of the Fund during the period was dominated by the U.S. Federal Reserve.Global financial markets recovered in July after several months of consolidation as investors positioned for a reduction of stimulus efforts and bond purchases by the Federal Reserve (referred to by the press as “monetary tapering”).The uncertainty that followed Federal Reserve Chairman Ben Bernanke’s initial talk of tapering the quantitative easing program was somewhat relieved by his assurance that the tapering process would be slow and dependent on the economic data. As a result of these Federal Reserve actions, US Treasury bonds posted declines as yields rose sharply from early May through the end of July, with ten year bond yields topping 2.7%, an increase of over 1% in three months. High yield credit, as measured by the Citigroup High Yield Market Index, also posted declines, with prices falling over 3% for the month of June alone. Higher yielding stocks were more negatively affected by monetary tapering than low dividend stocks, which contributed to the Fund trailing the S&P 500® Index for the period. Despite this volatility, the Fund (including dividends paid) had a positive return from its March 27, 2013 inception through July 31, 2013. On a sector basis, Financials and Materials holdings detracted from performance while Consumer Staples and Industrials securities provided positive performance. Negative contributions to return were generated by companies such as American Capital Agency (Financials), Redwood Trust, Inc. (Financials) and Southern Copper Corp. (Materials).Positions in Seadrill Ltd. (Energy), RR Donnelley & Sons Co. (Industrials) and AmeriGas Partners LP (Utilities) positively impacted the Fund. 2 MCKINLEY DIVERSIFIED INCOME FUND Looking forward, McKinley Capital expects the next several months to provide improved clarity regarding Federal Reserve policy, and with that clarity, a better understanding of the path of interest rates over the next several years. This should usher in a renewed interest in the higher yielding securities held by the Fund. Sincerely, Robert B. Gillam President and Chief Executive Officer McKinley Capital Management, LLC Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks than domestic securities. Foreign securities differ in accounting methods. These risks are greater for investments in emerging markets. The Fund invests in smaller companies, which involves additional risks such as limited liquidity and greater volatility. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investing in Master Limited Partnerships (“MLP”s) entails risk related to potential changes in the U.S. tax code which could revoke the pass-through tax attributes that provide the tax efficiencies that make MLPs attractive investment structures. Additional risks include fluctuations in energy prices, decreases in supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, and various other risks. The value of the Fund’s investments in Real Estate Investment Trusts (“REIT”s) may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual REITs in which the Fund invests. The Fund will invest in other investment companies such as Exchange Traded Funds (“ETF”s) and closed-end funds and investors will indirectly bear the funds principal risks and its share of these fund fees and expenses. Shareholders will pay higher expenses than they would if they invested directly in the underlying funds. Shares of closed-end funds frequently trade at a price per share that is less than the net asset value (“NAV”) per share and may have limited market liquidity. An ETF’s shares may trade at a discount to its NAV, an active secondary trading market may not develop or be maintained, and the risk that an ETF that seeks to track an index may not effectively track that index. In addition, trading may be halted by the exchange in which the ETFs trade, which may impact the Fund’s ability to sell its shares of an ETF. Opinions expressed are those of the author and are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. 3 MCKINLEY DIVERSIFIED INCOME FUND Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Diversification does not guarantee a profit or protect from loss in a declining market. Fund Holdings are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments for additional information. The S&P 500® Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The Citigroup High Yield Market Index is a broad-based unmanaged index of high yield securities.You cannot invest directly in an index. Standard deviation is a statistical measure of the historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. McKinley Capital Management, LLC is the Adviser to the McKinley Diversified Income Fund. McKinley Diversified Income Fund is distributed by Quasar Distributors LLC. 4 MCKINLEY DIVERSIFIED INCOME FUND SECTOR ALLOCATION at July 31, 2013 (Unaudited) * Includes other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended July 31, 2013 (Unaudited) As a shareholder of the McKinley Diversified Income Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/27/13 – 7/31/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, distribution fees, fund accounting fees, custody fees and transfer agent fees.However, the example 5 MCKINLEY DIVERSIFIED INCOME FUND EXPENSE EXAMPLE For the Six Months Ended July 31, 2013 (Unaudited) (Continued) below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 2/1/13 7/31/13 2/1/13 – 7/31/13* Institutional Class Actual Hypothetical (5% annual return before expenses) Investor Class Actual Hypothetical (5% annual return before expenses) * The actual expenses are equal to the Fund’s annualized expense ratios of 1.20% and 1.45% for Institutional and Investor Classes, respectively, multiplied by the average account value over the period 126/365 to reflect the period from March 27, 2013 to July 31, 2013, the Fund’s commencement of operations date to the end of the period. The hypothetical expenses are equal to the Fund’s annualized expense ratios of 1.20% and 1.45% for Institutional and Investor Classes, respectively, multiplied by 181/365 to reflect the most recent six-month period. 6 MCKINLEY DIVERSIFIED INCOME FUND SCHEDULE OF INVESTMENTS at July 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 69.8% Biotechnology: 1.3% PDL BioPharma, Inc. $ Capital Markets: 11.0% AllianceBernstein Holding LP The Blackstone Group LP Main Street Capital Corp. Oaktree Capital Group, LLC Solar Capital Ltd. Chemicals: 1.5% LyondellBasell Industries NV Commercial Banks: 3.6% Banco Santander SA - ADR Westpac Banking Corp. - ADR Commercial Services & Supplies: 4.6% RR Donnelley & Sons Co. Diversified Financial Services: 3.5% KKR Financial Holdings, LLC Diversified Telecommunication Services: 5.5% AT&T, Inc. CenturyLink, Inc. Energy Equipment & Services: 3.9% SeaDrill Ltd. Gas Utilities: 2.4% AmeriGas Partners LP Metals & Mining: 1.7% Southern Copper Corp. Oil, Gas & Consumable Fuels: 9.8% Breitburn Energy Partners LP Calumet Specialty Products Partners LP Energy Transfer Partners LP Linn Energy, LLC Targa Resources Partners LP Pharmaceuticals: 5.5% AstraZeneca PLC - ADR Bristol Myers Squibb Co. GlaxoSmithKline PLC - ADR Semiconductors & Semiconductor Equipment: 2.3% Intel Corp. Thrifts & Mortgage Finance: 3.4% Home Loan Servicing Solutions Ltd. Tobacco: 7.7% Altria Group, Inc. Reynolds American, Inc. Vector Group Ltd. The accompanying notes are an integral part of these financial statements. 7 MCKINLEY DIVERSIFIED INCOME FUND SCHEDULE OF INVESTMENTS at July 31, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS: 69.8% (Continued) Trading Companies & Distributors: 2.1% TAL International Group, Inc. $ TOTAL COMMON STOCKS (Cost $10,050,898) PARTNERSHIPS & TRUSTS: 18.6% Real Estate Investment Trusts: 18.6% Agree Realty Corp. Capstead Mortgage Corp. Medical Properties Trust, Inc. MFA Financial, Inc. Newcastle Investment Corp. Northstar Realty Finance Corp. Omega Healthcare Investors, Inc. Plum Creek Timber Co., Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $2,782,900) INVESTMENT COMPANIES: 9.7% Ares Capital Corp. Prospect Capital Corp. TICC Capital Corp. TOTAL INVESTMENT COMPANIES (Cost $1,409,338) SHORT-TERM INVESTMENTS: 1.9% Money Market Fund: 1.9% Invesco Treasury Portfolio, 0.02%1 TOTAL SHORT-TERM INVESTMENTS (Cost $284,289) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $14,527,425) Other Assets in Excess of Liabilities: 0.0%* TOTAL NET ASSETS: 100.0% $ ADR – American Depositary Receipt 1 Seven-day yield as of July 31, 2013. * Less than 0.05%. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. andS&P and has been licensed for use by the Fund. The accompanying notes are an integral part of these financial statements. 8 (This Page Intentionally Left Blank.) 9 MCKINLEY DIVERSIFIED INCOME FUND STATEMENT OF ASSETS AND LIABILITIES at July 31, 2013 (Unaudited) ASSETS Investments in securities, at value (cost $14,527,425) $ Receivables: Fund shares sold Dividends and interest Due from adviser, net Prepaid expenses Total assets LIABILITIES Payables: Distribution fees - Investor Class 39 Shareholder servicing fees Administration fees Fund accounting fees Transfer agent fees Custody fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Net Asset Value (unlimited shares authorized): Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized): Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 MCKINLEY DIVERSIFIED INCOME FUND STATEMENT OF OPERATIONS For the Period Ended July 31, 2013* (Unaudited) INVESTMENT INCOME Income Dividends (net of $1,421 foreign withholding tax) $ Interest 23 Total investment income EXPENSES Investment advisory fees Registration fees Administration fees Transfer agent fees Fund accounting fees Audit fees Shareholder servicing fees Chief Compliance Officer fees Miscellaneous expenses Reports to shareholders Legal fees Trustee fees Custody fees Insurance expense Distribution fees - Investor Class Total expenses Less: fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized loss on investments ) Net increase in net assets resulting from operations $ * Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 11 MCKINLEY DIVERSIFIED INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended July 31, 2013* (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized loss on investments ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Institutional Class ) Investor Class ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Net increase in net assets derived from net change in outstanding shares - Investor Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ The accompanying notes are an integral part of these financial statements. 12 MCKINLEY DIVERSIFIED INCOME FUND STATEMENT OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Period Ended July 31, 2013* (Unaudited) Shares Value Institutional Class Shares sold $ Shares issued in reinvestment of distribution Shares redeemed ) ) Net increase $ Period Ended July 31, 2013* (Unaudited) Shares Value Investor Class Shares sold $ Shares issued in reinvestment of distribution 60 Shares redeemed ) ) Net increase $ * Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 13 MCKINLEY DIVERSIFIED INCOME FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Institutional Class Period Ended July 31, 2013* (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS Net investment income ** Net realized and unrealized (loss) on investments ) Total from investment operations LESS DISTRIBUTIONS From net investment income ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA Net assets, end of period (millions) $ Portfolio turnover rate 24 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %+ After fees waived %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived %+ After fees waived %+ * Fund commenced operations on March 27, 2013. ** Calculated based on the average number of shares outstanding. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 14 MCKINLEY DIVERSIFIED INCOME FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Investor Class Period Ended July 31, 2013* (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS Net investment income ** Net realized and unrealized (loss) on investments ) Total from investment operations LESS DISTRIBUTIONS From net investment income ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA Net assets, end of period (millions) $ Portfolio turnover rate 24 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %+ After fees waived %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived %+ After fees waived %+ * Fund commenced operations on March 27, 2013. ** Calculated based on the average number of shares outstanding. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 15 MCKINLEY DIVERSIFIED INCOME FUND NOTES TO FINANCIAL STATEMENTS July 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION McKinley Diversified Income Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on March 27, 2013. The Fund offers Institutional and Investor Class shares.Institutional shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations, and corporations.Each class of shares has equal rights as to earnings and assets except that Investor shares bear distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek substantial current income and long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing 16 MCKINLEY DIVERSIFIED INCOME FUND NOTES TO FINANCIAL STATEMENTS July 31, 2013 (Unaudited) (Continued) method. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At July 31, 2013, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 17 MCKINLEY DIVERSIFIED INCOME FUND NOTES TO FINANCIAL STATEMENTS July 31, 2013 (Unaudited) (Continued) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of July 31, 2013. See the Schedule of Investments for industry breakout: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
